

113 S1758 IS: Quality Data, Quality Healthcare Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1758IN THE SENATE OF THE UNITED STATESNovember 21, 2013Ms. Baldwin (for herself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to increase access to Medicare data.1.Short titleThis Act may be cited as the
		  Quality Data, Quality Healthcare Act of 2013.2.Expanding the availability of medicare data(a)Expanding use of medicare data by qualified entitiesSection 1874(e) of the Social Security Act (42 U.S.C. 1395kk(e)) is amended—(1)in paragraph (3), in the first sentence, by inserting or, such claims data in sufficient detail to identify cost and utilization, as appropriate before the period at the end; and(2)by adding at the end the following new paragraph:(5)Expanding use of medicare data by qualified entities(A)In generalBeginning January 1, 2014, notwithstanding paragraph (4)(B) and the second sentence of paragraph (4)(D), a qualified entity may—(i)use data received by such entity under this section, and information derived from the evaluation described in paragraph (4)(D), for additional non-public analyses (as determined appropriate by the Secretary); or(ii)subject to subparagraph (C), provide or sell such data and analyses to entities described in subparagraph (B) for non-public use (including for the purposes of assisting providers of services and suppliers to develop and participate in quality and patient care improvement activities, including developing new models of care).(B)Entities describedThe entities described in this subparagraph are the following:(i)A health care provider.(ii)A health insurance issuer (as defined in section 2791 of the Public Health Service Act).(iii)An employer (as defined in section 3(5) of the Employee Retirement Insurance Security Act of 1974).(iv)Any organization affiliated with or representing an entity described in clause (i), (ii), or (iii),  such as a medical society.(v)A public health authority (as defined for purposes of the Health Insurance Portability and Accountability Act of 1996).(vi)A State or local government agency.(vii)A research organization that certifies that it will only use the data or analyses for the public good and not for proprietary purposes.(viii)Any other entity the Secretary determines appropriate to further the goals of this paragraph.(C)Requirements(i)Data use agreementA qualified entity may only provide data or analysis to an entity under subparagraph (A)(ii) pursuant to a data use agreement with the entity. Under such agreement, the entity—(I)may not re-sell such data or analyses; and(II)shall comply with the privacy and security policies of the qualified entity in using such data or analyses.(ii)Civil money penalty(I)In generalIf the Secretary determines that an entity described in subparagraph (B) knowingly used such data and analyses for purposes other than as authorized under this paragraph, the entity shall be subject to  a civil money penalty in an amount determined by the Secretary for each such violation.(II)ProceduresThe provisions of section 1128A (other than subsections (a) and (b) of such section) shall apply to a civil money penalty under subclause (I) in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a)..(b)Access to medicare data to qualified clinical data registries To facilitate quality improvementSection 1848(m)(3)(E) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(E)) is amended by adding at the end the following new clause:(vi)Access to medicare data to facilitate quality improvement(I)In generalConsistent with applicable laws and regulations with respect to privacy and other relevant matters, beginning January 1, 2014, the Secretary shall, subject to subclause (II), provide claims data under this title (in a form and manner determined to be appropriate) to qualified clinical data registries under this subparagraph for purposes of linking such data with clinical outcomes data and preforming and disseminating risk-adjusted, scientifically valid research to support quality improvement.(II)LimitationA qualified clinical data registry may not publicly report any data made available under subclause (I) that individually identifies a provider of services or supplier unless the registry obtains the consent of the provider of services or supplier prior to such reporting..